       Case 2:20-cr-00013-WBS Document 30 Filed 11/10/20 Page 1 of 3


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DOUGLAS J. BEEVERS, # 288639
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorney for Defendant
     MARIO GONZALEZ
6
7                               IN THE UNITED STATES DISTRICT COURT
8                            FOR THE EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                     )   Case No. 2:20-cr-00013-WBS
10                                                 )
                            Plaintiff,             )   STIPULATION AND ORDER TO CONTINUE
11                                                 )   MOTION HEARING
           v.                                      )
12                                                 )
     MARIO GONZALEZ.,                              )   Date: December 15, 2020
13                                                 )   Time: 9:00 a.m.
                            Defendant.             )   Judge: Hon. William B. Shubb
14                                                 )
15
             IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
16
     Attorney through, Michael Redding, Assistant United States Attorney, attorney for Plaintiff, and
17
     Heather Williams, Federal Defender, through Assistant Federal Defender Douglas Beevers,
18
     attorneys for Mario Gonzalez, that defendant requests that the motion hearing scheduled for
19
     December 15, 2020 be vacated and continued to January 12, 2021 at 10:00 a.m., and that time
20
     between December 15, 2020 and January 12, 2021, be excluded under Local Code T4.
21
22           Defense requests more time to ensure that all parties and the Court have adequate time to

23   review all relevant exhibits and authorities so that the hearing may be conducted by remote

24   appearance. Defense counsel believes that failure to grant the above-requested continuance

25   would deny him the reasonable time necessary for effective preparation, taking into account the

26   exercise of due diligence. The government does not object to defense counsel’s motion to

27   continue.

28

      Stipulation and Proposed Order to Continue       -1-
      Status Conference
       Case 2:20-cr-00013-WBS Document 30 Filed 11/10/20 Page 2 of 3


1            Based upon the foregoing, the parties agree that for purposes of calculating time under
2    the Speedy Trial Act the time period from December 15, 2020 through and including January 12,
3    2021, is deemed excludable pursuant to 18 U.S.C. § 3161 (h)(7)(A), (B)(iv)[Local Code T4] and
4    General Order 479 because it results from a continuance granted by the Court at the defendant’s
5    request for the purposes of continuity of counsel and defense preparation, and the Court’s finding

6    that the ends of justice served by taking such action outweigh the best interest of the public and

7    defendant in a speedy trial.

8            Nothing in this stipulation and order shall preclude a finding that other provisions of the

9    Speedy Trial Act dictate that additional time periods are excludable from the period within which

10   a trial must commence.

11           IT IS SO STIPULATED.

12
     DATED: November 9, 2020                       Respectfully submitted,
13
14                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
15
16                                                 Douglas Beevers
                                                   DOUGLAS BEEVERS
17                                                 Assistant Federal Defender
                                                   Attorney for MARIO GONZALEZ
18
     DATED: November 9, 2020                       McGREGOR W. SCOTT
19                                                 United States Attorney
20                                                 /s/Michael Redding
21                                                 MICHAEL REDDING
                                                   Assistant United States Attorney
22                                                 Attorney for Plaintiff

23
24
25
26
27
28

      Stipulation and Proposed Order to Continue      -2-
      Status Conference
       Case 2:20-cr-00013-WBS Document 30 Filed 11/10/20 Page 3 of 3


1                                                  ORDER
2            The Court, having received, read, and considered the stipulation of the parties, and good
3    cause appearing, adopts the stipulation in its entirety as its order. The Court specifically finds
4    that the failure to grant a continuance in this case would deny defense counsel reasonable time
5    necessary for effective preparation, taking into account the exercise of due diligence. The Court
6    finds the ends of justice served by granting the continuance outweigh the best interests of the
7    public and defendant in a speedy trial.
8            The Court orders a motion hearing on January 12, 2021, at 10:00 a.m. The Court
9    further orders the time from December 15, 2020 up to and including January 12, 2021, excluded
10   from computation of time within which the trial of this case must commence under the Speedy
11   Trial Act, pursuant to 18 U.S.C. §§3161(h)(7)(A), B(iv)[Local Code T4].
12
     Dated: November 9, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Proposed Order to Continue      -3-
      Status Conference
